DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/17/2020 has been entered.
AIA  Status of the Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted claims 21-23 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the claims are drawn to compositions further comprising one or more stabilizers wherein Applicant elected compositions lacking stabilizers.
Accordingly, claims 21-23 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Response to Arguments
Applicant’s arguments, filed 11/17/2020, have been fully considered.  
Applicant traverses the rejection of claims under 35 U.S.C. 103(a) on the grounds that Kiechel et al teaches administration of “MIGRANAL® nasal spray” (Applicant Arguments, Page 6), and “[t]here is nothing in Djupesland that specifically suggests or teaches selecting the particular nasal device for the instant invention, from the wide range of devices suggested in the see also Applicant Arguments, Page 6: “providing dC/Dt value of at least about 1000 (pg/mL)/hr in a time period of T0min to T15 mins, is unique and… [n]either Keichel nor Djupesland teach or suggest such a method to arrive at such values with any reasonable expectation of success”).
Yet, nowhere does Applicant describe “the particular nasal device for the instant invention” which provides a “dC/Dt value of at least about 1000 (pg/mL)/hr in a time period of T0min to T15 mins” (or a PK parameter as recited by claim 20).  Rather, the Specification merely states that “[t]he term ‘pre-primed’, as used herein, refers to a device, such as a nasal spray device which is capable of delivering the nasal dosage form of dihydroergotamine… with the first actuation of the spray pump” (Paragraph 0016), further indicating that, in some embodiments, “said pre-primed nasal device has one nozzle or two nozzle” (Paragraph 0342) and/or entails a “mono-dose or bi-dose nasal device having one or two nozzle” (Paragraph 0355).  As to specific examples of the invention, the Specification simply states “[p]hysical characteristics of spray emitted from nasal device comprising compositions… were determined” (Paragraph 0420, Example 42) and, elsewhere, studies “of Example 1 versus MIGRANAL® nasal spray… were conducted” in which “[s]ubjects were administered 0.1 ml of Example 1 in each nostril… in two sprays” (Paragraphs 0423-0425 and 0429, Examples 43-45 and 48).  Moreover, in Example 43, administration of “0.1 ml of Example 1 (containing 0.8 mg of dihydroergotamine mesylate) in each nostril, for a total dosage of 1.6 mg of dihydroergotamine mesylate, in two sprays” (Paragraph 0423) did not provide any of the PK parameters of claim 20 (see Page 77, Table 18).
While it is MAINTAINED that, absent evidence to the contrary, a person of ordinary skill in the art could have selected any pre-primed device “from the wide range of devices suggested in the review article” to deliver a pharmaceutical nasal dosage form of dihydroergotamine less than 2.0 mg (more specifically, not more than 1.8 mg) dihydroergotamine or a salt thereof, wherein said dosage form in two sprays which requires less than about 15 minutes to administer and which would necessarily provide the recited dC/dT value(s) and pK parameters, the instantly amended claims have been additionally rejected under 35 U.S.C. 112(a) based on Applicant’s arguments that “a person skilled in the art cannot arrive at the presently claimed invention” absent “a finite number of identified, predictable solutions” of which the Specification provides NONE. 
Claim Objections
Instant claims 15 and 17-19 recite “a commercially available dihydroergotaime nasal spray” which appears to be misspelled.  Appropriate correction is requested.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 12-13, 15 and 17-20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  
The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  
The instant claims are drawn to methods of treating migraine comprising administering a pharmaceutical nasal dosage form “in two sprays using a pre-primed nasal device” which “requires less than about 15 minutes to administer” the dosage form and provides “a dC/dT value of at least about 1000 (pg/mL)/hr in a time period of T0min to T15 min, upon nasal administration” 
As argued by Applicant, referring to Djupesland (Drug Deliv and Transl Res 3:42-62, 2013; of record) – which discloses with specificity a variety of pre-primed nasal delivery devices – such a disclosure “cannot appropriately viewed as a finite number of identified, predictable solutions, with a reasonable expectation of success” and, as such, based on Djupesland, Applicant asserts that “a person skilled in the art cannot arrive at the presently claimed invention” (Applicant Arguments, Page 8). 
Yet, the instant Specification does not identify even a single example of a pre-primed nasal device as claimed.  Rather, the Specification merely states that “[t]he term ‘pre-primed’, as used herein, refers to a device, such as a nasal spray device which is capable of delivering the nasal dosage form of dihydroergotamine… with the first actuation of the spray pump” (Paragraph 0016), further indicating that, in some embodiments, “said pre-primed nasal device has one nozzle or two nozzle” (Paragraph 0342) and/or entails a “mono-dose or bi-dose nasal device having one or two nozzle” (Paragraph 0355).  As to specific examples of such a device, the Specification simply states “[p]hysical characteristics of spray emitted from nasal device comprising compositions… were determined” (Paragraph 0420, Example 42) and, elsewhere, studies “of Example 1… were conducted” in which “[s]ubjects were administered 0.1 ml of Example 1 in each nostril… in two sprays” (Paragraphs 0423-0425 and 0429, Examples 43-45 and 48).  Moreover, in Example 43, administration of “0.1 ml of Example 1 (containing 0.8 mg of dihydroergotamine mesylate) in each nostril, for a total dosage of 1.6 mg of dihydroergotamine mesylate, in two sprays” (Paragraph 0423) did not provide any of the pK parameters of claim 20
MPEP §2163 states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed by him.  For a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.  Although the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus, if the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. See MPEP § 2163.  While the MPEP does not define what constitutes a sufficient number of representative species, the courts have indicated what does not constitute a representative number of species to adequately describe a broad generic. For example, in In re Gostelli, the courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872, F.2d 1008 (Fed. Cir. 1989).
In the instant case, it is determined that the Specification, which fails to disclose even a single example of a pre-primed device, is not sufficient to adequately describe the instantly claimed “pre-primed nasal device” which “requires less than about 15 minutes to administer” the dosage form and provides “a dC/dT value of at least about 1000 (pg/mL)/hr in a time period of T0min to T15 min, upon nasal administration” (and, more specifically, which further provides at least one pharmacokinetic parameter as recited by claim 20).  
Indeed, as acknowledged by Applicant on the record, “a person skilled in the art cannot arrive at the presently claimed invention” absent “a finite number of identified, predictable solutions” - of which the Specification provides NONE. 
The description requirement of the patent statue requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736, F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the 
As such, claims 12-13, 15 and 17-20 are rejected.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12-13, 15 and 17-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kiechel et al (US 5,169,849; of record) in view of Djupesland (Drug Deliv and Transl Res 3:42-62, 2013; of record).
As amended, instant claim 12 is drawn to a method of treating migraine (with or without aura) in a human subject, comprising administering a pharmaceutical nasal dosage form of less than 2.0 mg (more specifically, not more than 1.8 mg (claim 13)) dihydroergotamine or a salt thereof, wherein said dosage form:
(a)	is administered in two sprays using a pre-primed nasal device;
(b)	requires less than about 15 minutes to administer; 
(c)	provides a dC/dT value of at least about 1000 (pg/mL)/hr in a time period of T0min to T15 min, upon nasal administration; and
(d)	as further recited by claim 20, provides, for example, a Cmax of at least 900 pg/mL.
Kiechel et al teach “[a] particularly preferred nasal pharmaceutical composition… [comprising] an aqueous solution of 0.4% dihydroergotamine mesylate, 5% glucose and 1% caffeine” (Column 6, Lines 36-39) suitable “for the treatment of conditions which require quick relief… especially migraine” (Column 3, Lines 55-58).  As further taught by Kiechel et al, the composition is administered by “a conventional nasal dispenser… [which] sprays for each dose about 0.13 ml of solution containing 0.5 mg of dihydroergotamine [although “the preferred amount to be administered nasally is in the order of from about 0.5 to 5 mg” (Column 4, Lines 4-6; see also Column 12, claim 31)].  The dose is applied nasally 2 to 4 times a day in the prophylaxis or treatment of migraine” (Column 10, Lines 3-7).
As such, the method of Kiechel et al differs from the instantly claimed method in that Kiechel et al does not teach administration using a pre-primed device which requires less than about 15 minutes to administer and provides a dC/dT value of at least about 1000 (pg/mL)/hr in a time period of T0min to T15 min, upon nasal administration..
Yet, Djupesland
Accordingly, based further on Djupesland, it would have been prima facie obvious to modify the method of Kiechel et al so as to administer the composition using a pre-primed device instead of a conventional nasal dispenser.  It would have been obvious to do so in order to “reduce the need for priming and re-priming” with a reasonable expectation of success.  
And, in doing so, it is asserted that said pre-primed device would require less than about 15 minutes to administer the composition, as well as provide a dC/dT value of at least about 1000 (pg/mL)/hr and at least one pharmacokinetic parameter as recited by claim 20.  Although it is recognized that “[i]nherency may not be established by probabilities or possibilities” (In re Robertson, 169 F.3d 743 (Fed. Cir. 1999)), Applicant is also reminded that the U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent Applicant may present previously unmeasured characteristics.  When, as here, the prior art appears to contain the exact same elements as those instantly claimed, the burden is properly shifted to Applicant to show otherwise.  As stated in In re Best, Bolton, and Shaw, “[w]here… the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product" 562 F2d 1252 (CCPA 1977) (see also PAR Pharm., Inc. v. TWI Pharm., Inc. 773 F.3d 1186 (Fed. Cir. 2014): “inherency... is present… when the limitation at issue is the ‘natural result’ of the combination of prior art elements”).  In the instant case, the claimed and prior art products are substantially identical.  As such, absent evidence to the contrary, it is asserted that the prima facie obvious nasal dosage form taught by the prior art would necessarily provide a dC/dT value of at least about 1000 (pg/mL)/hr and at least one pharmacokinetic parameter as recited by claim 20.  See also In re Fitzgerald 619 F2d 67 (CCPA 1980): the burden is shifted to the 
As such, instant claims 12-13 and 20 are rejected as prima facie obvious.
Instant claims 15 and 17-19 are drawn to the method of claim 12 wherein administration provides at least a 10% higher dCT/dT value (measured in a single dose human PK study in a time period of T0min to T15 mins) (claim 15), at least about a 10% reduction in coefficient of variance (CV%) of Cmax or AUC(0-t), AUC(0-inf) or AUC(0-2hr) (claim 17), at least about 10% higher AUC(0-t), AUC(0-inf) or AUC(0-2hr) (claim 18), and/or at least about a 10% reduction in time require to achieve plasma concentration of at least about 700 pg/ml (claim 19) compared to a commercially available dihydroergotamine nasal spray comprising a 2 mg dihydroergotamine dose.
For the same reasons as discussed above, it is asserted – absent evidence to the contrary – that the prima facie obvious method would necessarily provide the recited outcomes relative to the commercially available nasal spray comprising a 2 mg dihydroergotamine dose.
As such, instant claims 15 and 17-19 are also rejected as prima facie obvious.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG D RICCI whose telephone number is (571) 270-5864.  The examiner can normally be reached on Monday through Thursday, and every other Friday, 7:30 am - 5:00 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on (571) 272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CRAIG D RICCI/Primary Examiner, Art Unit 1611